Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants response filed 15 Aug 2022 amends claims 1, 7, 9, 11-12, 18, 20, 22, 24, and 25; cancels claims 2, 3, 5, 6, 8, 10, 13, 14, 16, 17, 19, 21; thereby providing claims 1, 4, 7, 9, 11, 12, 15, 18, 20, and 22-25 pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 25 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9, 11-13, 15-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2013/0202051) in view of Oh (US 2021/0195163).
	For claim 1, Zhou discloses a method of coding video data, the method comprising: 
	coding, within a picture parameter set (PPS) ([0069] . . .  encoder control component 700 may cause the explicit signaling . . . in a PPS.), a first syntax element that is equal to a number of a  plurality of subpictures in a picture of the video data ([0069] . . . signaling . . .  number of sub-picture columns, num_subpic_cols, e.g., in a PPS.);
	for each respective subpicture among the plurality of subpictures in the picture:
coding, within the PPS ([0131] information regarding sub-pictures . . . may be signaled at another suitable location in the compressed bit stream, e.g., in a picture parameter set. It would be obvious to adjust sub-picture signaling to PPS to accommodate coding standards), a respective second syntax element specifying a respective subpicture identifier (ID) for the respective subpicture ([0103] each sub-picture is assigned a unique identifier in the range of 0 to the number of sub-pictures-1. For example, for the picture of FIG. 12 with four sub-pictures, the unique identifiers for the sub-pictures would range from 0 to 3.  [0104] In some embodiments, this unique identifier is encoded in the slice header of each slice of a sub-picture); 
coding, within a slice header associated with a slice of the picture, a slice header subpicture identifier (ID) that specifies a subpicture ID of a subpicture that includes the slice, the subpicture being among the plurality of subpictures in the picture ([0104] In some embodiments, this unique identifier is encoded in the slice header of each slice of a sub-picture. Table 5 shows an example of a slice header syntax element specification that includes signaling of a sub-picture identifier. The slice_substream_id is the sub-picture identifier. If a slice is part of a sub-picture k (k=0, 1, . . . , number of sub-pictures-1) in a picture, the value of slice_substream_id is set to k. ); and
	coding the plurality of subpictures in the picture ([0105] With the signaling of the sub-picture identifiers in slice headers, low-latency encoding and decoding can be realized . . . .).
wherein each respective subpicture among the plurality of subpictures in the picture is separately extractable from among other subpictures of the plurality of subpictures in the picture ([0037] a picture may be divided into sub-pictures that can be encoded and decoded independently.).
While Zhou discloses coding a value of a first syntax element being equal to a plurality of subpictures in a picture of the video data ([0037]), Zhou does not disclose coding a value of a first syntax element being equal to a plurality of subpictures in a picture of the video data minus 1.
However, Oh teaches coding a value of a first syntax element being equal to a plurality of subpictures in a picture of the video data minus 1 ([0243] A value obtained by adding 1 to the value of the num_subpicture_minus1 field may indicate the number of sub-pictures of a coded picture.).  It would be obvious to a person with ordinary skill in the art to combine the syntax teachings of Oh with the teachings of Zhou to conform with video compression syntax standards.

	For claim 4, Zhou discloses the method of claim 3, wherein the second syntax element comprises an identification of an i-th subpicture of the plurality of subpictures in the picture (([0103] each sub-picture is assigned a unique identifier in the range of 0 to the number of sub-pictures-1.  [0074] sub_pic_entry_point_offset[i] specifies the ith entry point offset).

	For claim 7, Zhou discloses the method of claim 5, further comprising determining whether the respective subpicture is present by coding a value of a fourth syntax element indicative of the respective subpicture being present [0074] The semantics of these example syntax elements for sub-picture entry signaling may be defined as follows. If aps_sub_pic_entry_present_flag is equal to one, then sub-picture entry information is present in the APS).

For claim 11, Zhou discloses the method of claim 10, wherein the fifth syntax element is in a picture parameter set ([0063] Table 1 shows the tile syntax elements that may be included in an SPS or PPS as defined in HEVC Draft 6).

	For claims 12, 15, 18, 20, 22--25, Zhou discloses the claimed limitations as discussed for corresponding limitations in claims 1, 4, 7,and 11.

Response to Arguments
Applicant's arguments filed 15 Aug 2022 have been fully considered but they are not persuasive. Applicants arguments regarding newly amended limitations are taught by Zhou (US 2013/0202051) in view of Oh (US 2021/0195163) as discussed in Claim Rejections - 35 USC § 103 section.

Allowable Subject Matter
Claims 9 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/            Primary Examiner, Art Unit 2485